840 So.2d 456 (2003)
Leroy RHINEHART, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3232.
District Court of Appeal of Florida, Fourth District.
March 26, 2003.
Carey Haughwout, Public Defender, and Susan D. Cline, Assistant Public Defender, West Palm Beach, for appellant.
*457 Charles J. Crist, Jr., Attorney General, Tallahassee, and Donna M. Hoffmann, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Leroy Rhinehart, appeals from his conviction for delivery of cocaine. He argues that the trial court fundamentally erred when it failed to instruct the jury on the element of knowledge of the illicit nature of the substance pursuant to Chicone v. State, 684 So.2d 736 (Fla.1996).
At appellant's trial, appellant did not present any evidence or argue that he did not know the illicit nature of the substance he delivered. Appellant's counsel did not request that the trial court give a Chicone instruction.
Pursuant to this court's recent decision in Lee v. State, 835 So.2d 1177 (Fla. 4th DCA 2002), we find that this was not fundamental error. We, therefore, affirm appellant's conviction.
AFFIRMED.
POLEN, C.J., KLEIN and HAZOURI, JJ., concur.